DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance, as the prior art is silent to a  liquid reserve battery comprising: a collapsible storage unit having a collapsible cavity for storing a liquid electrolyte therein; and a battery cell in communication with an outlet of the collapsible storage unit, the battery cell having gaps dispersed therein; wherein the collapsible storage unit comprises: a top plate having three or more first sides; a bottom plate having three or more second sides, each of the three or more first sides being angularly offset from a corresponding one of the three or more second sides about a central axis, the top plate being linearly offset from the bottom plate in a longitudinal direction along the central axis; and for each of the three of more first sides, first and second triangular sidewalls; wherein the first triangular sidewall having a first edge side connected to the second triangular sidewall, a second edge side connected to one of the three or more first sides and a third edge side connected to an adjacent triangular sidewall; and the second triangular sidewall having a fourth edge side connected to the first edge side of the first triangular sidewall, a fifth edge side connected to the corresponding one of the three or more second sides and a sixth edge side connected to an other adjacent triangular sidewall.
The prior art, such as HONDA et al. U.S. Pub. 2019/0363364, teaches a battery and cell stack wherein the material forming the electric power generating element 

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/           Supervisory Patent Examiner, Art Unit 1722